ORDER
This matter is before the Court upon appellee’s motion to allow Todd Utzinger, a law student, to argue on behalf of appellee at the hearing scheduled herein on 20 February 1991. Appellant stipulated to the motion.
The law student assistance rule, Rule 11-301 of the Supreme Court Rules of Professional Practice, Code of Judicial Administration, provides that a court may, under specific circumstances, allow a law student to participate in matters pending before it. Section (A) requires that the student’s participation be “limited to civil and misdemeanor cases,” with no distinction drawn between trial work and appellate advocacy.
The instant appeal is an appeal from a judgment and conviction of possession with the intent to distribute a controlled substance, a second degree felony. Utah Code Ann. § 58 — 37—8(2)(b)(i) (1990).
Because this matter is not a civil appeal or an appeal from conviction of a misdemeanor, the court lacks the authority to permit Mr. Utzinger to argue on behalf of appellee. Now therefore, IT IS HEREBY ORDERED that the motion is denied.